Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/312344 application originally filed June 09, 2021.
Amended claims 16-30 and 32-35, filed June 29, 2022, are pending and have been fully considered.  Claim 31 is canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesling et al. (US 5,308,365).
Regarding Claims 32-35
	Kesling discloses in column 3 lines 54-65, the hydrocarbon based diesel fuels utilized comprise in general of mixtures of hydrocarbons which fall within the diesel fuel boiling range, typically about 160 to about 370°C. The fuels are often referred to as middle distillate fuels since they comprise the fractions which distill after gasoline. The diesel fuels have a low sulfur content, i.e. not more than 500 ppm by weight. Aromatic content is in the range of 0-50% by volume.  Kesling discloses in column 4 lines 42-50, in addition to the use of the additives in conventional carbon diesel fuels as above described, the additives also find utility with the newer generation of biodiesel fuels prepared from various vegetable type oils (renewable component). Such biodiesel fuels are esters of naturally occurring fatty acids such as the product resulting from esterification of the tri-glycerides which form the predominance of the vegetable oils. 
Kesling further discloses in column 3 lines 45-50, especially suitable for use according to the invention is the mixture of 1,2 di-t-alkyl, 1,3-di-t-alkyl and 1,2,3-tri-t-alkyl glycerol ethers prepared by glycerol etherification with an isoalkene such as isobutylene or t-amylene or with a t-alkyl alcohol such as t-butanol or t-amyl alcohol. 
	Kesling discloses in column 4 lines 20-23, the diesel fuel formulations consist essentially by volume of at least 85% diesel fuel hydrocarbons and 0.1 to up to 15% of the glycerol ether. 
	It is to be noted, Kesling discloses the addition of 1,2 di-t-alkyl, 1,3-di-t-alkyl and 1,2,3-tri-t-alkyl glycerol ethers added to a diesel composition wherein the ethers have good solubilities in diesel fuel, superior water partition coefficient characteristics and are effective in reducing particulate matter emissions.  Kesling does not explicitly teach the ethers improve the lubricity properties of the fuel, however it is the examiners position the ethers of Kesling would inherently have the same lubricity properties as disclosed by the claimed invention due to compounds and its properties are inseparable.  

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. There-fore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112.01

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesling, Jr. et al. (US 5,308,365) hereinafter “Kesling” in view of Borg et al. (FR 2940314 A) cited under English Translation.
Regarding Claims 16, 23-25, 27 and 28
Kesling discloses in column 3 lines 54-65, the hydrocarbon based diesel fuels utilized comprise in general of mixtures of hydrocarbons which fall within the diesel fuel boiling range, typically about 160 to about 370°C. The fuels are often referred to as middle distillate fuels since they comprise the fractions which distill after gasoline. The diesel fuels have a low sulfur content, i.e. not more than 500 ppm by weight. Aromatic content is in the range of 0-50% by volume.  Kesling discloses in column 4 lines 42-50, in addition to the use of the additives in conventional carbon diesel fuels as above described, the additives also find utility with the newer generation of biodiesel fuels prepared from various vegetable type oils (renewable component). Such biodiesel fuels are esters of naturally occurring fatty acids such as the product resulting from esterification of the tri-glycerides which form the predominance of the vegetable oils. 
Kesling further discloses in column 3 lines 45-50, especially suitable for use according to the invention is the mixture of 1,2 di-t-alkyl, 1,3-di-t-alkyl and 1,2,3-tri-t-alkyl glycerol ethers prepared by glycerol etherification with an isoalkene such as isobutylene or t-amylene or with a t-alkyl alcohol such as t-butanol or t-amyl alcohol. 
	Kesling discloses in column 4 lines 20-23, the diesel fuel formulations consist essentially by volume of at least 85% diesel fuel hydrocarbons and 0.1 to up to 15% of the glycerol ether. 
	 It is to be noted, Kesling discloses in addition to diesel fuel, biodiesel fuels prepared from various vegetable type oils may be used as the fuel source but fails to provide teachings of the process of producing the biodiesel/diesel fuel.
	However, it is known in the art to produce a diesel/biodiesel fuel composition from a renewable source having a high paraffin component, as taught by Borg.
	Borg discloses in the abstract, a fuel composition of diesel type with high carbon content of renewable origin (at least 10% of the total mass of carbon) and oxygen (which represents at least 0.5% of the total mass of the fuel ). This composition may advantageously replace conventional diesel fuels that power compression engines of diesel vehicles or may be used as domestic fuel.
	Borg discloses on page , by bases consisting essentially of C15-C18 N-paraffins is meant hydrocarbon bases containing from 70 to 100% by weight of C 15 -C 18 N-paraffins, advantageously from 80 to 100%. The bases consisting essentially of C15-C18 N-paraffins are preferably of renewable origin; they come for example from hydroconversion processes of fatty substances and / or vegetable oils and / or fish oils and / or their esters, which contain fatty acids; bases consisting essentially of N-paraffins. It would not be outside the scope of the invention if, in addition to N-paraffins, the compositions also contained iso-paraffins. Isoparaffins can for example be obtained by isomerization according to known methods from bases consisting essentially of N-paraffins as described above. A base rich in iso-paraffins contains at least 50%, preferably at least 70% of isoparaffins. The fatty acid esters are of renewable origin and are advantageously chosen from methyl esters, ethyl esters, and mixtures thereof; mention may be made, for example, of methyl ester (EMC) and rapeseed ethyl ester (EEC), methyl ester (EMP) and palm ethyl ester (EEP), methyl ester (EMS) and soybean ethyl ester (ESA), methyl ester (EMT) and sunflower ethyl ester (EET), alone or as a mixture. The esters of fatty acid (s) are generally obtained from vegetable oils, fatty substances of animal origin, fish oils and / or derivatives of plant origin, for example of resinous trees, such as tall oil.
	Borg further discloses on page ,they may also be prepared by mixing a composition comprising the esters of fatty acid (s) and the product resulting from the joint hydrotreatment (co-processing) of vegetable oils and / or of fatty substances and of at least a diesel base, followed by a possible isomerization step.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to produce the biodiesel fuel product of Kesling from a renewable fuel source, as taught by Borg.  The motivation to do so is to produce a paraffinic hydrocarbon fraction from a renewable source that is suitable for use as a diesel fuel or blending component for a diesel fuel that aids in the improved blend ability with one or more additives.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claims 17-22 and 26
Kesling further discloses in column 3 lines 45-50, especially suitable for use according to the invention is the mixture of 1,2 di-t-alkyl, 1,3-di-t-alkyl and 1,2,3-tri-t-alkyl glycerol ethers prepared by glycerol etherification with an isoalkene such as isobutylene or t-amylene or with a t-alkyl alcohol such as t-butanol or t-amyl alcohol. 
	Kesling discloses in column 4 lines 20-23, the diesel fuel formulations consist essentially by volume of at least 85% diesel fuel hydrocarbons and 0.1 to up to 15% of the glycerol ether. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 29 and 30
Kesling discloses in column 3 lines 54-65, the hydrocarbon based diesel fuels utilized comprise in general of mixtures of hydrocarbons which fall within the diesel fuel boiling range, typically about 160 to about 370°C. The fuels are often referred to as middle distillate fuels since they comprise the fractions which distill after gasoline. The diesel fuels have a low sulfur content, i.e. not more than 500 ppm by weight. Aromatic content is in the range of 0-50% by volume.  Kesling discloses in column 4 lines 42-50, in addition to the use of the additives in conventional carbon diesel fuels as above described, the additives also find utility with the newer generation of biodiesel fuels prepared from various vegetable type oils. Such biodiesel fuels are esters of naturally occurring fatty acids such as the product resulting from esterification of the tri-glycerides which form the predominance of the vegetable oils. 
	It is to be noted, Kesling discloses in addition to diesel fuel, biodiesel fuels prepared from various vegetable type oils may be used as the fuel source but fails to provide teachings of the process of producing the biodiesel/diesel fuel.
	However, it is known in the art to produce a diesel/biodiesel fuel composition from a renewable source having a high paraffin component, as taught by Borg.
	Borg discloses in the abstract, a fuel composition of diesel type with high carbon content of renewable origin (at least 10% of the total mass of carbon) and oxygen (which represents at least 0.5% of the total mass of the fuel ). This composition may advantageously replace conventional diesel fuels that power compression engines of diesel vehicles or may be used as domestic fuel.
	Borg discloses on pages 2 and 3, by bases consisting essentially of C15-C18 N-paraffins is meant hydrocarbon bases containing from 70 to 100% by weight of C 15 -C 18 N-paraffins, advantageously from 80 to 100%. The bases consisting essentially of C15-C18 N-paraffins are preferably of renewable origin; they come for example from hydroconversion processes of fatty substances and / or vegetable oils and / or fish oils and / or their esters, which contain fatty acids; bases consisting essentially of N-paraffins. It would not be outside the scope of the invention if, in addition to N-paraffins, the compositions also contained iso-paraffins. Isoparaffins can for example be obtained by isomerization according to known methods from bases consisting essentially of N-paraffins as described above. A base rich in iso-paraffins contains at least 50%, preferably at least 70% of isoparaffins. The fatty acid esters are of renewable origin and are advantageously chosen from methyl esters, ethyl esters, and mixtures thereof; mention may be made, for example, of methyl ester (EMC) and rapeseed ethyl ester (EEC), methyl ester (EMP) and palm ethyl ester (EEP), methyl ester (EMS) and soybean ethyl ester (ESA), methyl ester (EMT) and sunflower ethyl ester (EET), alone or as a mixture. The esters of fatty acid (s) are generally obtained from vegetable oils, fatty substances of animal origin, fish oils and / or derivatives of plant origin, for example of resinous trees, such as tall oil.
	Borg further discloses on page ,they may also be prepared by mixing a composition comprising the esters of fatty acid (s) and the product resulting from the joint hydrotreatment (co-processing) of vegetable oils and / or of fatty substances and of at least a diesel base, followed by a possible isomerization step.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to produce the biodiesel fuel product of Kesling from a renewable fuel source, as taught by Borg.  The motivation to do so is to produce a paraffinic hydrocarbon fraction from a renewable source that is suitable for use as a diesel fuel or blending component for a diesel fuel that aids in the improved blend ability with one or more additives.
Kesling further discloses in column 3 lines 45-50, especially suitable for use according to the invention is the mixture of 1,2 di-t-alkyl, 1,3-di-t-alkyl and 1,2,3-tri-t-alkyl glycerol ethers prepared by glycerol etherification with an isoalkene such as isobutylene or t-amylene or with a t-alkyl alcohol such as t-butanol or t-amyl alcohol. 
	Kesling discloses in column 4 lines 20-23, the diesel fuel formulations consist essentially by volume of at least 85% diesel fuel hydrocarbons and 0.1 to up to 15% of the glycerol ether. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicants arguments have been fully considered but they are not persuasive.
Applicants argued: “Kesling also does not disclose improving the lubricity properties of the fuel by the addition of di-GTBE. In fact, the term "lubricity" is not even mentioned in Kesling, let alone adding di-GTBE such that lubricity properties are improved as claimed (e.g. see paragraph [0033] PG Pub).  Hence, Kesling does not disclose di-GTBE could be used to improve lubricity properties of a fuel compared to the neat fuel. Kesling is completely silent on any glycerol ether being usable as a lubricity improver of any fuel. Instead, Kesling discloses that some mixtures of certain glycerol ethers may provide emission reduction (e.g. col. 3, 11 22-26).  At least as the cited art completely lacks the distinguishing feature of using di-GTBE to improve lubricity properties of a fuel compared to neat fuel, claim 32 is clearly novel over Kesling.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, It is to be noted, Kesling discloses the addition of 1,2 di-t-alkyl, 1,3-di-t-alkyl and 1,2,3-tri-t-alkyl glycerol ethers added to a diesel composition wherein the ethers have good solubilities in diesel fuel, superior water partition coefficient characteristics and are effective in reducing particulate matter emissions.  Kesling does not explicitly teach the ethers improve the lubricity properties of the fuel, however it is the examiners position the ethers of Kesling would inherently have the same lubricity properties as disclosed by the claimed invention due to compounds and its properties are inseparable.  
Applicants argued: “However, it is to be noted that the biodiesels mentioned in Kesling are esters of naturally occurring fatty acids (e.g. see col. 4, 11. 45-49). Esters of fatty acids are very different from paraffins as claimed, both due to their different chemical structures and due to their characteristics and properties. The person having ordinary skill in the art could not use the teachings of Borg relating to paraffins to produce the biodiesels of Kesling, as such teachings do not yield esters of naturally occurring fatty acids, i.e. the biodiesels of Kesling.  Both Kesling and Borg are completely silent on blendability of paraffins in general, and accordingly also on any blendability of paraffins with any (fuel) additives. As to Example 1A of Kesling entitled "Fuel Solubility", the solubility of a mixture of methyl soyate and a t-butyl glycerol mixture with diesel fuel is discussed and taught. However, as noted above, fatty acid methyl esters are very different from paraffins both in their chemical structures and by their chemical characteristics and properties. Accordingly, one of ordinary skill in the art would not have considered these components to be interchangeable. Furthermore, Borg is directed to a diesel fuel composition containing a conventional fossil diesel fuel component, a paraffinic component, and a fatty acid ester component. There is no teaching in either Kesling nor Borg that would have prompted the skilled artisan to remove one component from the compositions of Borg. Rather to the contrary, Borg discloses that the specific compositions it discloses provide certain benefits. Thus, the skilled artisan would not have been motivated to replace or modify components in Borg's fuel compositions at least because they would not have known whether the properties of the compositions described would be retained.”
Applicants arguments are not deemed persuasive.  Both Kesling and Borg are directed to diesel fuel compositions.  As stated in the above rejection, Kesling specifically teaches the diesel fuel may comprise biodiesel fuels prepared from various vegetable type oils.  The teachings of Kesling is encompassed in the teachings of Borg, wherein Borg further defines the hydroconversion processes of fatty substances/ or vegetable oils and /or fish oils or their esters used in diesel fuel compositions.  Borg further teaches n-paraffins are known bases in the fatty acids in vegetable oils and fatty substance.  Isoparaffins can be obtained by isomerization consisting essentially of n-paraffins (see pages 2 and 3 of Borg).  Therefore, it is maintained that the teaches of Kesling modified of Borg discloses a renewable paraffinic feedstock produced from n-paraffins in fatty acids to be used in diesel compositions.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771